ORDER
This matter having been duly presented pursuant to Rule 1:20-10(b)(1), following a granting of a motion for discipline by consent in DRB 17-229 of BENJAMIN MORTON of NEWARK, who was admitted to the bar of this State in 1998;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(d)(failure to comply with the record-keeping requirements of Rule 1:21-6);
And the parties having agreed that respondent’s conduct violated RPC 1.15(d)(failure to comply with the recordkeeping requirements of Rule 1:21-6), and that said conduct warrants a censure or such lesser discipline as the Board may deem appropriate;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in VA-2016-0004E and good cause appearing;
It is ORDERED that BENJAMIN MORTON is hereby reprimanded; and it is further
*131ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.